 

Case 20-11935 Doc1 Filed 02/14/20 Page1 of 55

    
  

Fill in this information to identify your case:

United States Bankruptcy Court for the:
_______ District of

Chapter 7

CQ) Chapter 11 eb oes may +

Q) Chapter 12 sds : . “eae:

Ql] Chapter 13 ps . : 5
payee A " - amended filing

() Check if this is an
as
Official Form 101 f Ey Here 6445

Voluntary Petition for Individuals Filing for Bankruptcy 4217

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

“| Case number (ifknown): —SSSCS™~™CSCSCSCtaatptterr you are filing under: 1 udu
|
7

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

aa Identify Yourself

1. Your full name

Write the name that is on your .
government-issued picture -
identification (for example name First name

your driver's license or (Zac. neA\e

About Debtor:1: About Debtor 2 (Spouse Only in:a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

passport). Middle name . Middle name
Bring your picture => veer
identification to your meeting Lastname Last name
with the trustee.
Suffix (Sr., Jr., il, I) Suffix (Sr., Jr., I, Il)
RRA
2. Atl other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name 4 Last name
First name First name
Middle name Middle name
Last name Last name

 

3. Only the last 4 digits of mt
your Social Security XXX XK & a & ZX XXX XX =

number or federal OR OR

Individual Taxpayer

Identification number 9x - x xx - x -L
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 2 of 55

oer HAO Racreve
First Nami Middle Name Last Name

Gyre en

Case number (if known)

 

 

4. Any’business names
and Employer

_* Identification Numbers

(EIN) you have used in

the last 8 years

Include trade names and
doing business as names

   

About Debtor 1:

@ | have not used any business names or EINs.

RUNNER

About Debtor 2 (Spouse Only in a Joint Case):

Q) [have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

EN

Business name

EIN”

EN”

 

5. Where you live

If Debtor 2 lives at a different address:

 

COBIW Torneo

 

 

 

Number Street Number Street

Orie AST B
Rokanve Md are} _

City State ZIP Code City State ZIP Code
Ratamae

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

this district to file for
bankruptcy

 

WEver the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

CI Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() t have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
 

7.

 

SSI SNS; s ~—_—

Case 20-11935 Doc 1

Debtor 1 acy \ x ee \ \2 ¢ K XxX \C Lic , C WO c ber (i
° First Name iddle Name Last Name eer aSe NUMDEr (i known)
ee the Court About Your Bankruptcy Case

Filed 02/14/20 Page 3 of 55

 

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of Page 1 and check the appropriate box.

hapter 7
C) Chapter 11
C} Chapter 12
Q) Chapter 13

 

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

 

_ 10. Are any bankruptcy

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

QC) will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) I need to Pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

WT request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

OK

L) Yes.

District

When Case number
eee ee

MM/ DD /YYYY

District When Case number

MM/ DD/YYYY

District When Case number

MM/ DD/YYYY

 

 

 

Ch Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known

MM /DD/YYYY

 

11.

Do you rent your
residence?

Official Form 101

 

Go to line 12.
Has your landlord obtained an eviction judgment against you?

CJ No.
Wes,
No. Go to line 12.

Q) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

ISI SESS'S’ ‘Sr rrr

Case 20-119385 Doc1 Filed 02/14/20 Page 4 of 55

Debtor vce xX LIC \ (2 ¢ C x eC Ve Cr =e (\ Case number (if known)
First Nam: Middle Name Last Name
Ee report About Any Businesses You Own as a Sole Proprietor

 

 

12. Are you a sole proprietor OK co to Part 4.
of any full- or part-time
_ business? Q) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a Corporation, partnership, or
LLC. ° ° P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q) Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate {as defined in 11 U.S.C. § 101(51B))
CY Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CL None of the above

 

 

43. Are you fi ling under If you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are youa small business 2" of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
7 CYNo. Jam not filing under Chapter 11.
For a definition of smaif
business debtor, see CI No. tam filing under Chapter 11, but lam NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Q) Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Par a: EE if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any Ko
property that poses or is
alleged to pose a threat Q Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

EE EEEESSESODES'S sr cc rr

Filed 02/14/20 Page 5 of 55

Case 20-11935 Doc 1

   

Debtor 14 yc

First Name

Case number (i known)

   

Middle Name Last Name

 

 

EE © tin Your Efforts to Receive a Briefing About Credit Counseling

 

 

 

About Debtor 1: About Debtor.2 (Spouse Only in a Joint Case);

15. Tell the court whether
you have received a

. briefing about credit You must check one: You must check one:

 

counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
Certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QO) I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do SO, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QO) tam not required to receive a briefing about

credit counseling because of:

CQ) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CD Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

CQ) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

O I received a briefing from an approved credit
counseling agency within the 180 days before} |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, aiong with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. {have a mental illness or a mental |
deficiency that makes me i
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Voluntary Petition for Individuals Filing for

Bankruptcy page 5
 

CS SESSSSS'S'SCS — OO

Filed 02/14/20 Page6 of 55

Case 20-11935 Doc 1

Debtor 1 ae

te owe: These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C1 No. Go to line 16b.
es. Go to line 17.

Case number (ir known)

 

 

 

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CI No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after Wes, | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

LI No. tam not filing under Chapter 7. Go to line 18.

excluded and No
administrative expenses
are paid that funds will be Q) Yes

available for distribution
to unsecured creditors?

 

 

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

GEST sian Below

Ws

L) 50-99
Q) 100-199
L) 200-999

(4$0-$50,000

Q) $50,001-$100,000
Q) $100,001-$500,000
C2) $500,001-$1 million

Q) $0-$50,000
50,001-$100,000

C) $100,001-$500,000

QI $500,001-$1 million

L) 1,000-5,000
L) 5,001-10,000
O) 10,001-25,000

C} $1,000,001-$10 million

C2 $10,000,001-$50 million
2 $50,000,001-$100 million
CY $100,000,001-$500 million

CI $1,000,001-$10 million

() $10,000,001-$50 million
(2 $50,000,001-$100 million
LY $100,000,001-$500 million

C) 25,001-50,000
C) 50,001-100,000
( More than 100,000

C) $500,000,001-$1 billion

CL) $1,000,000,001-$10 billion
Q) $10,000,000,001-$50 billion
() More than $50 billion

QO $500,000,001-$1 billion

Q) $1,000,000,001-$10 billion
() $10,000,000,001-$50 billion
QO More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare

correct.

If ! have chosen to file under Ch
of title 11, United States Code. |

under Chapter 7,

If no attorney represents me and
this document, | have obtained a

| understand making a faise statement, concealin

apter 7, | am aware that | may proceed,
understand the relief available under e

I did not pay or agree to pay some

under penaity of perjury that the information provided is true and

if eligible, under Chapter 7, 11,12, or 13
ach chapter, and | choose to proceed

one who is not an attorney to help me fill out

nd read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

9 property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Executed o}

x

 

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

Signature of Debtor 2

OC) Executed on

MM / DD /YYYY

page 6
 

 

LE SSSS—SSSSS

Case 20-119385 Doc1 Filed 02/14/20 Page/7 of 55

First Name Mid le Name.

  

Case number (if known)

 

Last Name

 

For you if you are filing this
bankruptcy without an
attorney

"if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
Case, Or you may lose protections, including the benefit of the automatic Stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. ff you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

OQ) No

es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No

es

Did you pay or agree to Pay someone who is not an attorney to help you fill out your bankruptcy forms?
lo

Q) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

  
  

 

Signature of Debtor 2

Date

Contact phone IS Q SY¥- Co iG a Contact phone
Cell phone US ~G3ax— Co \a a Cell phone

Email address Wa Vk O00 Email address

MM/ DD /YYYY

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

 

LLL SOSSSSSSSSSs'sSsS =  ——e
Case 20-11935 Doc1 Filed 02/14/20 Page 8 of 55

Fill in this information to identify your case:

Debtor 1 \ }Y - 7 - Ve

vie’ Name * Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of

 

Case number

  

 

(If known)

 

amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ed summarize Your Assets

 

Your assets
Value of what you:own
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B $

 

 

 

 

 

EERE summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $

:

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) X% Xt SY
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/E $

3b. Copy the total claims from Part 2 {nonpriority unsecured claims) from line 6j Of Schedule EVF ooo. cc cc ccccesescessecscsescssseees + 5 \ \ \ ws S
Your total liabilities om (SQS

 

 

 

 

 

RE summarize Your Income and Expenses

4. Schedule I: Your income (Official Form 1061)

Copy your combined monthly income from line 12 Of Schedule I......ssescssessesssssssessssssssiunssesssussssssesissiessusteteeeeeeeseeccee $ \ €30.38
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SCHEMUIO S ....eessecssssssssssesesssssssssssssssessssecessssssssssesasesstisiussissitsesseseesessssssesecece, $

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 

 
 

 

 

  

Case 20-11935 Doc1 Filed 02/14/20 Page 9 of 55

yee) Case number (it known)

  

Debtor 1

EE ewer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

ae have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
es

 

7. What kind of debt do you have?

ur debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

QQ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official 4 Oo ‘¢e)
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ o

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-
Total claim
From Part 4 on Schedule EF; copy the following:

Ya. Domestic support obligations (Copy line 6a.) $ X

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 10,00 _

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

7
9d. Student loans. (Copy line 6f.) MNCS
OG

 

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing pians, and other similar debts. (Copy line 6h.)

8

 

9g. Total. Add lines 9a through 9f. $

 

 

 

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 20-11935 Doc 1

Filed 02/14/20

Fill in this information to identify your case and this filing:

   

Debtor 1

First Name

Debtor 2

eile CWE

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

Last Name

District of

 

 

Official Form 106A/B

 

Schedule A/B: Property

 

Page 10 of 55

C) Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally

responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. wee or have any legal or equitable interest in any residence, building, land, or similar property?
No. Go to Part 2.

LJ Yes. Where is the property?

1.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

 

What is the property? Check all that apply.
C) Single-family home

C) Duplex or multi-unit building

C) Condominium or cooperative

L) Manufactured or mobile home

LJ Land

[} Investment property

LJ Timeshare

C) other

 

Who has an interest in the property? Check one.
4} Debtor 1 only

L} Debtor 2 only

L} Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule. D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
C) Single-family home

O Duplex or multi-unit building

CI Condominium or cooperative

L} Manufactured or mobile home

CJ Land

C) investment property

CL] Timeshare

C) other

Who has an interest in the property? Check one.
Cd Debtor 1 only

C} Debtor 2 only

LL} Debtor 1 and Debtor 2 only
(} At teast one of the debtors and another

 

‘Do not deduct secured:claims or exemptions. Put
“the amount of any secured claims on:Schedule D:
Creditors. Who Have Claims Secured by Property.

Current value of the Current value of the

entire property?
$ $

portion you own?

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

Official Form 106A/B

Schedule A/B: Property

page 1

 
 

 

 

Page 11 of 55

= CYEEN “ee Case number (i known)

 

 

“ "Debtor 1
What is the property? Check all that apply. Do not deduct secured claims or exemptions, Put
Q Single-family home “the amount of any secured claims on Schedule.D:
1.3. :

 

Street address, if available, or other description

 

 

 

Q Duplex or multi-unit building
C) Condominium or cooperative
(J Manufactured or mobile home

 

Creditors.

 

Have Claims S

   

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

UL) Land $ $
CI) investment property
City State. ZIP Code ) Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
C] other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
a Q) Debtor 1 only
ounty } Debtor 2 only
() Debtor 1 and Debtor 2 only CL) Check if this is community property
[) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here, ..............:s::ssssessessessesesvevsceuceceseccsensoseceuenseserereeesansaneauaanes >

 

 

 

eo Describe Your Vehicles

LC) No
es
3.1. Make:
Model:
Year:

Approximate mileage:

 

Other information:

 

 

 

 

3.2, Make:
Modei:
Year:
Approximate mileage:

Other information:

 

 

 

 

 

If you own or have more than one, describe here:

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
Westie 1 only

L) Debtor 2 only

CO) Debtor 1 and Debtor 2 only

CL] At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LI} Debtor 41 only

C] Debtor 2 only

Q] Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do.not deduct secured claims or exemptions. Put.
the amount of any secured claims.on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the
portion you own?

Current value of the
entire property?

YSSa . &

Do not deduct secured claims or exemptions: Put
the amount of any secured claims on Schedule D;

Creditors Who Have Claims Secured by Property.

 

Current value of the
portion you own?

Current value of the
entire property?

 

Official Form 106A/B

Schedule A/B: Property

page 2

 
 

 

 

2 Wevwile CRE

 

 

Last Name

(xt
* Debtor 1
rstName Vitale Nam

/20 Page 12 of 55

Case number (if known)

 

 

Make:
Model:

3.3.

Year:
Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

3.4,

Year:
Approximate mileage:

Other information:

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Ss: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Exam,

°

C] Yes

Make:
Model:

41.

Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.

LD Debtor 1 only

CI Debtor 2 only

{) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

CD Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LI Debtor 1 only

Q) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

CQ) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured dlaims or exemptions. Put
_the amount of any secured claims on'Schedule D:
es Who Have Claims Secured by pope
* Current value of the
entire property?

her Sinn Sea a aie

Current value of the
portion you own?

Do not deduct secured claims or exeniptions. Put
the amount of any secured. claims on Schedule D:
_Preditors Who Have Claims Secured by Property.

 

=the amount of any secured claims.on:Schedule D:
__ Creditors Who Have Claims Secured by Property.

i Do not deduct secured claims or:exemptions. Put
=the amount of any secured claims on Schedule’ D:

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions: Put

Current value of the Current value of the
entire property?

portion you own?

Creditors Who Have Claims Secured by Eroperty.

Current value of the
portion you own?

Current value of the
entire property?

 

5 SS

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

page 3
 

 

  

iled 02/14/20 Page 13 of 55
WE

~ * Debtor 1 Case number (i known)

    

First Name Last Name

: ay Describe Your Personal and Household Items

 

 

 

 

 

ae Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you. own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

lo
C) Yes. Describe......... |

 

fh

RARE

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No

 

CL) Yes. Deseribe..........

A

 

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
lo
CL) Yes. Describe..........

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

fo
ve Describe..........

10. Firearms

Exephles: Pistols, rifles, shotguns, ammunition, and related equipment
No

C) Yes. Deseribe..........

 

A

 

 

 

 

8

 

 

 

11.Clothes
aes Everyday clothes, furs, leather coats, designer wear, shoes, accessories
lo

 

CI) Yes. Describe.......... $

5

 

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
ae

LI Yes. Describe..........

 

 

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

Qo

C] Yes. Describe..........

 

if

 

 

 

14. Any pther personal and household items you did not already list, including any health aids you did not list

Bro

C) Yes. Give specific
information. .............

 

A

ha

 

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that mummber here oo... esc scsssssseecsssssssessssssvessssssssssssssssnseseeccosnssesessssssssssssusecsesssusessssssessesssusvecsssssisucsssevesssasees >

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
  

 

- 5, bec, 1 Fred 02/14/20 Page 14 of 55
“+ Debtor 4 A. a \ —. \\ WE! Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
ene”
CI Yes. Give specific issuer name:
information about
a $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
UO No
CQ] Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: KK ( WASC Wy ev \CC\ sy Wo
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
va or others
No
ce Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
Oh (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD Yes sccscccseseeessee Issuer name and description:
$
$

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
 

se 20\11935 1 Filed 02/14/20 Page 15 of 55

~ * Debtor 1 \ . C Case number (# known).

First Name iddle Name Last Name

 

 

24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

eno

L) Yes, Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Oe
C) Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

iO

 

C) Yes. Give specific
information about them... $.

 

 

 

Current value. of the
portion you own?..
Do not deduct secured
claims or:exemptions.

Money or property owed to you?

 

a aie owed to you
No

L) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. 0.0...

 

Federal:

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

 

 

 

 

°
UL} Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
Cl) Yes. Give specific information...............
$

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

 

rn pe WAG Ste , 02/14/20 Page 16 of 55
“ * Debtor 1 1 A —e\ iY \ : “ yeen, Case number (i known)

 

 

 

31. Interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Oe

CL) Yes. Name the insurance company

~~ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive

md because someone has died.
No

C] Yes. Give specific information. .............

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
Ls
C2 Yes. Describe each claim. ...cccssssceeo.
$
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
CD Yes. Describe each Claim. ecco
$
35. Any financial assets you did not already list
lo
L) Yes. Give specific information............ $
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Were ooo... cccccccssssessscssssssssssssscssssssssvesssssessassnssnsvssececsssesuvarsaseessssssssssessessssssseesssussssceseseussssssuseesseseee > $

 

 

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you.own or have any legal or equitable interest in any business-related property?
o. Go to Part 6.
QC) Yes. Go to line 38.

Current value of the
portion you own?

Do. not:deduct 'secured:claims
or exemptions.

38. Accounts receivable or commissions you already earned

oO
C) Yes. Describe.......

 

 

 

 

39, Office equipment, furnishings, and supplies
wy Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
No

 

Y
LJ Yes. Describe........ 8

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
 

 

114/20 Page 17 of 55

Case number (i known)

   

* * Debtor D

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

First Name

  

No

 

L) Yes. Describe.......

 

 

 

 

41, on”
No

C) Yes. Describe.......

 

 

 

42. Interests in partnerships or joint ventures
ake
L) Yes. Describe.......

%

%

%

43, owe lists, mailing lists, or other compilations
lo

C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C) No

Name of entity: % of ownership:

 

CL] Yes. Describe........

 

 

 

44. Any business-related property you did not already list
Wo

LI) Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of ail of your entries from Part 5, including any entries for pages you have attached

fA FF FHF HF

 

for Part 5. Write that number here... .ccccccccccsccccssssssesssssssccsssssseseesssssssnsasssessesszansssssssssocsssasssuesecsnensstusescecsssssssiecesessesee-ceceeece >

 

 

 

 

If you own or have an interest in farmiand, list it in Part 1.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

 

46. Do You own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
Ol) Yes. Go to line 47.

47. Farm animals
qo Livestock, poultry, farm-raised fish

No

 

 

 

 

 

Current value of the
portion you own?

Do not deduct secured'claims
or.exemptions.

 

Official Form 106A/B Schedule A/B: Property

page 9

 
 

TCE

  
   
 

  

2/14/20 Page 18 of 55

Case number (i known)

   

al

iddie Name

Describe Your Financial Assets

   

a

Do-you own or have any legal or equitable interest in any of the following?

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

) No
cath OCD.

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. if you have multiple accounts with the same institution, list each.

LC) No

Institution name:

Bon of amencci
Bank Of amesxtccy

17.1. Checking account:

17.2, Checking account:

 

17.3. Savings account:

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

18. Bonds, mutual funds, or publicly traded stocks
~~ Bond funds, investment accounts with brokerage firms, money market accounts
No

institution or issuer name:

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

No Name of entity: % of ownership:
C) Yes. Give specific 0% %
information about 0
TEM... cece 0% %
0% »

 

 

 

 

“Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

s2O-.0O

"

fF F# FF F FH

PrFf #

 

Official Form 106A/B Schedule A/B: Property

page 5

 
 

 

  
 

leq 02/14/20 Page 19 of 55

Case number (i known)

a+

48. Crops—either growing or harvested

oO

 

C) Yes. Give specific
information. ............

 

 

A

 

49. oe equipment, implements, machinery, fixtures, and tools of trade
°

 

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
lo

 

L} Yes. Give specific
information. ............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here ..........ccccsssssssssntntnesstnstntseintinisstntiatntasiatatsansssapasuuiietitieeeeoc >

 

 

 

 

EAE vescrine All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

enc

L) Yes. Give specific
information. ............

 

 

 

 

Oy

 

 

 

 

 

56. Part 2: Total vehicles, line 5

57. Part 3: Total personal and household items, line 15

58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45

60. Part 6: Total farm- and fishing-related property, line 52

61. Part 7: Total other property not listed, fine 54

 

62. Total personal property. Add lines 56 through 61. oe

 

 

 

 

63. Total of all property on Schedule AJB, Add line 55 + line 62.......cccsssssssssssssscessssussessssssssssscssssusussssasssseseeeeeseecececccccccec.

 

Copy personal property total >

54. Add the dollar value of all of your entries from Part 7. Write that MUMber Mere oes ssccssseccseessessuesssesscsnsesesees > $
ee i= the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 oe essssessecsntntnniseneetatinestaatniststntntiunieypiastnistisuisisusieiiiticeteeccc. > s

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 20 of 55

aT AM acm acoder terol CoM el TaltaVA Zel! aor-ctcF

Debtor 1

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number CQ Check if this is an
{if known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

} Part 1: BCE the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
©) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe - Amount of the exemption you claim Specific laws that allow exemption |

 

 

 

 

 

 

 

Schedule A/B that lists this property. ~ =. portion you own a : :
=: ae Copy the value from Check only one box for each exemption.
ScheduleAN/B ee

Brief
description: $ Os
Line from CL 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from Q) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —__———_____._ 5 Og

; CL) 100% of fair market value, up to
Line from
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Ci No
OC) yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
 

    

“Brief description of the property and line.

as “11935, De¢1 Filed 02/14/20 Page 21 of 55
Debtor rae Ree ive of Case number (if known)

Additional Page

on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

—_—_—_——

 

___ portion you own.

_ Schedule VB

 

IEE IIISSSSSS’”:?7- ss

 

 

 

TE eeurpeercaemeaeemameces

: Amount of the exemption you claim

_ Current value of the . Specific laws that allow exemption

 

 

Copy the value from i: : Check only one box for each exemption

$

Os

C) 100% of fair market value, up to
any applicable statutory limit

 

 

 

Qs

C) 100% of fair market value, up to
any applicable statutory limit

 

$ Os

Q) 100% of fair market value, up to
any applicable statutory limit

 

 

Os
D2) 100% of fair market value, up to
any applicable statutory limit

 

 

Os

C) 100% of fair market value, up to
any applicable statutory limit

 

$ L$

C) 100% of fair market value, up to
any applicable statutory limit

 

$ Os

Q) 100% of fair market value, up to
any applicable statutory limit

 

Os

L) 100% of fair market value, up to
any applicable statutory limit

 

 

$ Os

C) 100% of fair market value, up to
any applicable statutory limit

 

Os
C) 100% of fair market value, up to
any applicable statutory limit

 

 

$ Os

Q) 100% of fair market value, up to
any applicable statutory limit

 

Os

C1 100% of fair market value, up to
any applicable statutory limit

 

 

Schedule C: The Property You Claim as Exempt page 2 of
Case 20-11935 Doc1 Filed 02/14/20 Page 22 of 55

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number . wo
(If known) C) Check if this is an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
(1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below.

ernee List All Secured Claims

2. List all secured claims. If a creditor‘has more than.one secured claim, list the creditor separately a,
for each:claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As.much as.possible, list the claims in alphabetical order according to the creditor's name.

inerican Cech Aepaee the property that secures the claim:
Creditor’s Name

 

 

 

DEAS Main ceese | Car Loan
ir Le UD As of the date you file, the claim is: Check all that apply.

OQ Contingent

Spo . DABS © unliquidated
City State ZIP Code | Disputed

 

 

 

ae the debt? Check one. nd of lien. Check all that apply.

Debtor 1 only An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)

C2 Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)

CJ Atleast one of the debtors and another C) Judgment lien from a lawsuit

©) Other (including a right to offset)
C) Check if this claim relates to a

community debt .
Date debt was incurred ( 2 IS | (0 Last 4 digits of account number __\ 0 6G A

2.2 Describe the property that secures the claim: $ $ $

 

 

Creditors Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply.
QO Contingent
Q unliquidated
City State ZIP Code U Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only Q] An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
2 Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another C) Judgment lien from a lawsuit
QO) other {including a right to offset)
() Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number

SN

Add the dollar value of your entries in Column A on this page. Write that number here: _ bOO, GEO |

 

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of
 

  

-11935 Doc 1

      

Filed 02/14/20 Page 23 of 55

MNEET

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
Additional Page
After listing any entries on this page, number them beginning with 2.3, followed
s . by 2.4, and so forth.
Describe the property that secures the claim: $ $
: Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code O Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Cd Debtor 1 only CQ) An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
(I) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
UO Atleast one of the debtors and another CQ) Judgment lien from a lawsuit
Q) other {including a right to offset)
L) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ Le
Describe the property that secures the claim: $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
QC) unliquidated
City State ZIP Code QQ Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
LI Debtor 1 only Q) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
QJ Debtor 1 and Debtor 2 only Q) Statutory tien (such as tax lien, mechanic's lien)
LI Atleast one of the debtors and another Q Judgment lien from a lawsuit
O) Check if this claim relates to a C1 other {including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number _
L_] Describe the property that secures the claim: $. $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State__ZIP Code (2 Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CD Debtor 1 only Q) An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
(} Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another (J Judgment lien from a lawsuit
C) other {including a right to offset)
L) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _
Add the dollar value of your.entries in Column A on this page. Write that number here: $
If this is the last page of your form, add the dollar value totals from all pages.
_....Write that number here: S.
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page __of

 
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 24 of 55
Debtor AVCOLICKCY Pacineiic Qyeen Case number (i known)

First Name* Middle Name Last Name

} Part 2: List Others to Be Notified for a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that-you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part. 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1,.do not fill out or submit this page. eS 0 S :
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber—
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number __ Le
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number___ Le
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

 

 

 

 

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of
 

Case 20-11935 Doc 1

Filed 02/14/20 Page 25 of 55

    
 

Fill in this information to identify your case:

   

 

First Name Middle Name ast Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

(1) Check if this is an
Cee number amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/415

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

| Part 4: | List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

i to Part 2.
Yes.

2. List all of your priority:unsecured claims. If a creditor has:more than one priority unsecured claim, list the creditor separately for each claim. For
each Claim listed, identify what.type of claim itis. Ifa claim has both priority. and nonpriority amounts, list that claim here and. show both priority and:
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(Foran explanation.of each type of claim, see the instructions for this form in the instruction booklet. )

Cag ofaccountnumber s\O,08O s\OCS S$
When was the debt incurred? S x ) 2

As of the date you file, the claim is: Check all that apply.
O Contingent

Q Unliquidated

QO) Disputed

 

 

2.1

  

 

 

 

O

City 5 Code

Who incurred the debt? Check one.
Q) Debtor 4 only

QD Debtor 2 only Type of PRIORITY unsecured claim:
C) debtor 1 and Debtor 2 only

OQ) Domestic support obligations
O) Atleast one of the debtors and another

‘axes and certain other debts you owe the government

C1 Check if this claim is for a community debt OQ) Claims for death or personal injury while you were

Is the-<claim subject to offset? intoxicated
C2 other. Specify

 

 

 
 
   
    
   

Yes
TREK | Last 4 digits ofaccountnumber SHOSS $ , 2, WIOSS

 

 

Name
: ar When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
\ c QO Contingent
Cit State ZIP Code ( Unliquidated
Ope deurred the debt? Check one. C) Disputed
ebtor 1 only

Type of PRIORITY unsecured claim:

CD Debtor 2 ont
y QO) Domestic support obligations

CQ) Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another Q Taxes and certain other debts you owe the government

Claims for death L inj hil u were
O) Check if this claim is for a community debt (Claims for death or personal injury while yo

intoxicated —_
Is t laim subject to offset? whi. Specify AXciy AIDOYYEAS

No
C) Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims paqe 1 of
 

 

Debtor 1 Aracy EERO HSP CAE OF 4120 obs 1g, 26 of 88

FirstName ‘~~ Middle Name Last Name

    
   

Your PRIORITY Unsecured Claims — Continuation Page

    
 

 

| after listing any entries on this page,n

  

     

n ber them beginning with 2. 3, followed by 2. 4, and so forth,

H Priority Credit CSC Last 4 digits ofaccountnumber CS: aZt, asl,
GS reditor's Name
BO \ l it YOON When was the debt incurred?
ber Street : —————___.
ae SI jae \\ OO As of the date you file, the claim is: Check all that apply.
COWONROA “TX ASWO4a Contingent

State’ ZIP Code Q) Unliquidated
Q Disputed
Who incurred the debt? Check one.
Geebtor 4 only Type of PRIORITY unsecured claim:
C1 Debtor 2 only
( Debtor 1 and Debtor 2 only
OQ) At least one of the debtors and another

C) Domestic support obligations
C) Taxes and certain other debts you owe the government
Q) Claims for death or personal injury while you were

C) Check if this claim is for a community debt intoxicated fi ( .
ther. Speci .
Winer, speciy CONDON
Is the claim subject to offset?
Bo
UO) Yes

 

i Last4 digits ofaccountnumber Cad $ Fall $

FASS Niciclleorcns = 's Name

FASS icicle. When was the debt incurred?

 

 

SY a
As of the date you file, the claim is: Check all that apply.
hoa WE MAD BAGG d continent
State ZIP Code QO) unliquidated
QO Disputed

Who incurred the debt? Check one.
le Bebtor 1 only Type of PRIORITY unsecured claim:
C) Debtor 2 only

{) Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

CI Domestic support obligations
LJ Taxes and certain other debts you owe the government
C) Claims for death or personal injury while you were

O) Check if this claim is for a community debt intoxicated ‘ .
y G-Ciher. Specify \ \ \

Is the claim subject to offset?

 

  

sSNA SGGRS

Last 4 digits of account number
YC When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

prove WAN S Vass QO Contingent

State" _ZIP Code OQ Unliquidated
QO Disputed

 

Who incurred the debt? Check one.

BBebtor 1 only Type of PRIORITY unsecured claim:
C1 Debtor 2 only

C1) Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

UO Domestic support obligations
LJ taxes and certain other debts you owe the government
Q) Claims for death or personal injury while you were

 

Q) Check if this claim is for a community debt intoxicated
Y &Tiher. Specify \

 

Is the claim subject to offset?

Ato
OQ) Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page off

 
caw OCC EEE ROCIO NS 1 CK pes wHIYI20 .Lage.27 0155

First Name Middle Name Last Name

ars All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
C) Np. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

 

4. List all of your noliprority unsecured claims in the sipnapetical order of the creditor wee holds auch claim. Ifa creditor has more than 0 one.
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is, Do not list claims already
included in Part.1. If more than one creditor holds a particular: claim, list the other credlion | in Part 3 i you have more than flee onpriority unsecured
claims fil out the Continuation Page of Part 2.: : . :

E+ | Acinncy Cvecki \ EKA 8 WMpe Last 4 digits of account number ee
SAAS Mn oe St EL. W When was the debt incurred? al (ad i| Co

< er Cx),

 

 

 

 

 

 

5 O State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent
Oe the debt? Check one. CQ) unliquidated
Debtor 1 only OQ Disputed
OC) Debtor 2 only
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl At least one of the debtors and another U) Student loans
Q) Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? CI Debts to pension fi Nye plans, 7B other mag debts
No other. Specify € lean $ BOs
Cl Yes
2] Last 4 digits of account number s\\ WB.
ral u \ Ps Name hen was the debt incurred?
allo 1
MOANSSeR ( { \T S201 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. CQ) unliquidated
Dvésbtor 1 only O) disputed

Q) Debtor 2 only

O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

C} At least one of the debtors and another WSirdent loans
. , | Q2 Obligations arising out of a separation agreement or divorce
C) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? CJ Debts to pension or profit-sharing plans, and other similar debts
5 C1 Other. Specify
Q Yes

 

 

N * soa
es | ( Ci CA | CYY? Last 4 digits ofaccountnumber $ Qi 1S
N ditor’s N:
DO AY ene 200bS F c 4 al / 2 When was the debt incurred?
Ki a ot.

(vy Street AY
\AG OT \ 30 As of the date you file, the claim is: Check all that apply.

City ° Q State ZIP Code
Q Contingent

Who incurred the debt? Check one. |
Q Unliquidated

ebtor 1 only OQ) Disputed
C) Debtor 2 only
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CI At least one of the debtors and another
(J Student ioans

Cd Check if this claim is for a community debt C) Obligations arising out of a separation agreement or divorce

that did not rt as priority claim
Is the claim subject to offset? at YOu ald not report as priority claims

Q ow C2 Debts to pension (eK plans, and Cl. similar debts
oO Oo .
Other. Speci tateet
C) Yes pecily

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__—iooff

 
  
 

Cr
i}
PP \

Last Name

Debtor 1

 

First Name

  

 

 

 

4 Kay SANA

City State le

Who incurred the debt? Check one.

ebtor 1 only
Q) Debtor 2 only
CQ) Debtor 4 and Debtor 2 only
C1 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

WK
C) Yes

 
  

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

14/20 Page 28 of 55

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

Last 4 digits ofaccount number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension orprofit-shari ans, and other similar debts
(id-Cther. Specify. \ PON

 

 

 

 

Premier AKC

Cat Name
er

CO Street
Faus

City

SA

=o ZIP Code
Who incurred the debt? Check one.

Wrébtor 1 only

C Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

) Check if this claim is for a community debt

Is the claim subject to offset?

ra
OC) Yes

WNL Weanet Adigits of accountnumber
S mMm\ ATSOC, Avi = Bir ) yinen was the debt incurred?

sS2a
As of the date you file, the claim is: Check ail that apply.

Q Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other sin(ilar debts
(ether. Specify \

 

— Arrest L009

Nonpriority Creditor’ \Name

Sal PenclauacerS Drive
LUN yy S03u

City " State ZIP Code

Who incurred the debt? Check one.

ebtor 1 only
O) Debtor 2 only
C) Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

C) No
C) Yes

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

ie Contingent
C) unliquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OC) Debts to pension Orprofit-shaying lang, and other similar debts
QO) other. Specify ,

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of
 

one TEC Cece soos genie Cay BeEyy? £29629 55

 

 

First Name Middle Name Last Name

| Part 3: Others to Be Notified About a Debt That You Already Listed

 

| 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

|

:

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this Page.

St x Ly eS e vers HNtems On which entry in Part 1 or Part 2 did you list the original creditor?
eo ~ t
WVQO Wake VYCONCNG LL Line 2 dor (Check one): QPart 1: Creditors with Priority Unsecured Claims

Number Street Q) Part 2: Creditors with Nonpriority Unsecured Claims

D\<USY

! \ \ 00 COY VC ‘y( tan yy D904" 4 digits of account number

ZIP Code

UO. raven IgCD ASSOCICHES| On which entry in Part 1 or Part 2 did you list the original creditor?
ACOS Mieciclle O@ok Dike Line @)-Wet (Check one): QePart 4: Creditors with Priority Unsecured Claims

Number Stree Q) Part 2: Creditors with Nonpriority Unsecured

WE ~~ Claims
OOK ie TH Md Last 4 digits of account number __

State ZIP Code

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): () Part 4: Creditors with Priority Unsecured Claims
Number Street (1 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
: Last 4 digits of account number
City State ZIP Code — _-
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ —_ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
x On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): OQ) Part 1: Creditors with Priority Unsecured Claims
Number Street . ee
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
City State ZIP Cade Last 4 digits of account number ___ Le

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims ne al

 

 

 

 

 

 

 

 

 

 
 

 

a the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of u
Add the amounts for each type of unsecured claim.

Total claims
from Part

Total claims
from Part 2

 

Official Form 106E/F

6a.

6b.

6c.

6d

6e.

6h.

6i.

 

 

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

. Other. Add all other priority unsecured claims.

Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

nsecured claims. This information is for statis

6d.

6e.

6f.

6g.

6h.

2/14/20 Page 30 of 55

Case number (i known}

Total claim

 

+5 $ NS-SS

 

 

if, (1838S

 

 

Total claim
s \\ (oxy
_
_

 

 

s +; QA,S4+

Gj.

 

 

$ (UY, ASS

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

tical reporting purposes only. 28 U.S.C. § 159,

page

of

 
Case 20-11935 Doc1 Filed 02/14/20 Page 31 of 55

ce

—t
Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

'
~ @ase number

(If known) C) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
CQ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person ‘or company with whom you have the contract or lease { State what the contract or lease is for :

2.1)

 

Name

 

Number Street

 

City State ZIP Code

 

2.2,

 

Name

 

Number Street

 

City State ZIP Code
2.3.

 

Name

 

Number Street

 

City State ZIP Code
24

 

Name

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of
 

 

IEEE SSEESS'S'S*S<o=“~~-~-~ ccc

Case 20-11935 Doc1 Filed 02/14/20 Page 32 of 55

| \ ey) Case number (known)

P| Additional Page if You Have More Contracts or Leases

        

Debtor 1

 

Last Name

 

a

Person or company with whom you have the contract orlease What the contract or lease is for

 

 

@ Name

 

“ Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases nAAR ge
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 33 of 55

Fiil in this information to identify your case:

QCINEE Cee

First Name “Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

Last Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

CQ] Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for an
are filing together, both are equally responsible for suppl
and number the entries in the boxes on the left. Attach th
case number (if known). Answer every question.

12/15

y debts you may have. Be as complete and accurate as possible. If two married people
ying correct information. If more space is needed, copy the Additional Page, fill it out,
e Additional Page to this page. On the top of any Additional Pages, write your name and

 

1. bo yi have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

L) Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizgna, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
oH, Go to line 3.
QI) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CJ No

C2 Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column.1; Your codebtor _ Column 2: The creditor to whom you owe the debt

‘Check. all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
Q) Schedule D, tine
Name vee
Q) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
3.2
Q) Schedule D, line
Name —__—_
Q) Schedule E/F, line
Number Street (J Schedule G, line
City State ZIP Code
3.3
() Schedule D, line
Name —___
U) Schedule E/F, line
Number Street QC] Schedule G, fine
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1 of
 

Filed 02/14/20 Page 34 of 55

Cc eer) Case number (if known)

  
    

 

  

First Name Middle Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Additional Page to List More Codebtors
CY Column 1:Yourcodebtor ts L 2 : — a Column 2: The creditor to whom you owe the debt _
Check all schedules that apply:
Name Q) Schedule D, line
C) Schedule E/F, line
Number Streat CI Schedule G, line
City State ZIP Code
|
Naine U Schedule D, line
) Schedule E/F, line
Number Street UO) Schedule G, line
City State ZIP Code
2
Name ( Schedule D, line
C) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
P|
WN QC) Schedule D, line
ame ——__
() Schedule E/F, line
Number Street QQ Schedule G, line
City State ZIP Code
P|
Name O) Schedule D, line
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
|
Name C1 Schedule D, line
QO) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
a
Name QO) Schedule D, line
() Schedule E/F, line
Number Street (} Schedule G, line
City State ZIP Code
]
Name Q) Schedule D, line
C) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors naqne of

 
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 35 of 55

Fill in this information to identify your case:

own OCLC Vocneve Gvee
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

 

United States Bankruptcy Court for the: District of

Case number Check if this is:
(If known)
CL) An amended filing

 

 

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 M7 DDT WW
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional Pages, write your name and case number (if known). Answer every question.

 

 

 

EEE ve scrive Employment

4. Fill in your employment : : : :
information. Debtor 1 cS Debtor 2 or:non-filing spouse

 

If you have more than one job,

attach a separate page with
information about additional Employment status GEmpioyed C) Employed
employers. CJ Not employed CO Not employed

Include part-time, seasonal, or

een Occupation Meccan Assi stene€

Occupation may include student

or homemaker, if it applies. .
employersmame CONC) CR NU
Employer's address (O23S0 Bea EAS
COrvesxe Voack
Sort (O+
COOMOIAMD Ae

City State ZIP Code City State ZIP Code

How long employed there? \ ) MOSS

 

Number Street

 

 

 

Eee sv Details About Monthly income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
ae ‘non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ : c | O Ca(ol $

3. Estimate and list monthly overtime pay. 3. +$ Cy + $

4, Calculate gross income. Add line 2 + line 3. 4. sq SAG's $

 

 

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
ey

 

 

Dore Doc1 Filed 02/14/20 Page 36 of 55

cae OC EOL ROCHEVE Cre)
First Name iddle Name Last Name

 

Case number (i known)

 

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues

Sh. Other deductions. Specify: FASAD LOAN

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

For Debtor 1 For Debtor 2 or

non-filing spouse

Copy line 4 here. csessessssesssscsessvsesssssucsuscsssussucsscsessessssssssscerssncersesesese >4 §$ a TQ Cot $e

5a. $ TAKA YC
sb. § BCo Cod
Sc. §$ CS

a. $ los

5e. $ io (4h
5f. $ CI

5g. s_

sr. tsGOU WS +

6 «gl G 3. 16

PF A FHA HF HF LF HF

7, $iiSBAB® 5

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

8a. $ $
8b. §$ $
8c. $ $
8d. $l $
Be. §

8f. $ $
8g. §$ $
8h. + +g

 

 

9 | ¢ GF $

 

 

 

 

 

 

 

 

 

11, State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

UI No.

_ 13.Do you expect an increase or decrease within the year after you file this form?

 

 

 

40. s\CRAST+ $ = |s
11.4% $
12. s 6 BABI
Combined

monthly income

 

 

 

 

L)Yes. Explain:

  

SE.

Official Form 106t

AO CRE ADEE EY AAD Le) Che

Schedule I: Your Income

page 2

 

 
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 37 of 55

Fill in this information to identify your case:

Debtor 1

 

Last Name Check if this is:

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

QC) An amended filing

QA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of

Case number MM / DD/ YYYY
(If known)

 

 

 

’ Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question. ‘

Cae Describe Your Household
1. ae case?
: No. Go to line 2.
Q) Yes. Does Debtor 2 live ina separate household?

) No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

2. Do you have dependents?
¥ P O No Dependent’s relationship to Dependent’s Does dependent live

Do not list Debtor 1 and Ves. Fill out this information for Debtor 4 or Debtor 2 age | with you?

Debtor 2. each dependent...........cccseee <— ee O
Do not state the dependents’ aia Dasy \ ayer
names. es

C) No
O Yes

O) No
C] Yes

C) No
L) Yes

U No
O) Yes

 

 

 

 

 

3. Do your expenses include Q No
expenses of people other than
yourself and your dependents? Cl Yes

ERE Estimate Your Ongoing Monthly Expenses

. Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of S ©
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) - Your expenses _

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 0
any rent for the ground or lot. 4. $

If not included in line 4:

 

4a. Real estate taxes 4a. $.
4b, Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

 

 

Official Form 106J Schedule J: Your Expenses page 1
 

 

ED SSS SSS 3 eee

Case 20-11935 Doc1 Filed 02/14/20 Page 38 of 55

 

 

Debtor : } i\ Case number (known)
First Name iddie Name ast Name
Your expenses - :
5. Additional mortgage payments for your residence, such as home equity loans 5. 3s Qo
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
. 6d. Other. Specify: 6d.
_ 7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11,
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14,

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15¢.
15d. Other insurance. Specify: 15d.

 

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.

 

17. Installment or lease payments:

 

17a. Car payments for Vehicle 1 17a.
17b. Car payments for Vehicle 2 17b.
17c, Other. Specify: 17c,
17d. Other. Specify: 17d.

 

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 1061). 18.

19. Other payments you make to support others who do not live with you.

 

Specify: 19.

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

 

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e, Homeowner's association or condominium dues oe __ 200.

Official Form 106J Schedule J: Your Expenses page 2
 

 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 39 of 55

   

Debtor 1 Case number (it known)

 

(21,

 

22. Calculate your monthly expenses.

 

 

 

f
22a, Add lines 4 through 21. 22a. | § |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The resuit is your monthly expenses. 22c. $ (EN

 

 

 

 

.

23. Calculate your monthly net income.
_ 23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a, $
23b. Copy your monthly expenses from line 22c above. 23b.  $ ¢ Q Q 14

 

23c. Subtract your monthly expenses from your monthly income. ) “
The result is your monthly net income. 23c. $

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

LJ No.

Wes. Explain here" PION 4 OC& C\ pee ¥ We ©) AA NNO SRO

 

KY NOSHOIC\ APOC -

 

Official Form 106J Schedule J: Your Expenses page 3
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 40 of 55

aR Moet lam com(el Tal tivmZel aor: etce

 

Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

(J Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Oe

CI) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that I have read the summary and schedules filed with this declaration and
that they are true and correct.

x

Signature of Debt Signature of Debtor 2

MM /* DD YYYY MM/ DD / YYYY

 

 

 

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
 

Case 20-11935 Doc1 Filed 02/14/20 Page 41 of 55

Fill in this information to identify your case:

debtor ASX. Cf s CVX

—_—
First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the:

Case number

District of

Last Name

 

(If known)

 

 

Official Form 107

 

(2 Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/119

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Part 4 | Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?
eee
Not married
C) No

Debtor1: _ : :

Numbér Street

Hare dncpe.

x = State ZIP Code

2. During the last 3 years, have you lived anywhere other than where you live now?

G-Yés. List all of the places you lived in the last 3 years. Do not include where you live now.

Dates Debtor1 Debtor 2:
livedthere = ee

LJ same as Debtor 1

 

Dates Debtor 2
lived there

C] same as Debtor 1

From

 

Number Street

From A\\Co
Aaa

To

To

 

 

City

State ZIP Code

 

 

Number Street

 

 

City State ZIP Code

No

 

Q same as Debtor 1

From

LL) same as Debtor 1

From

 

 

Number Street
To

To

 

 

City

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

State ZIP Code

 

 

 

 

 

Ez Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 42 of 55

 

 

Debtor 1, Bnacyeec Wars i ke (een) Case number (if known)
First Nam iddie Name "~~ Last Name —"

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

OC Ao
Yes. Fill in the details.

    

 

Sources of income” Gross income. Sources of income Gross:income

Check ail that apply. ° {before deductions and Check ail that apply: (before deductions and
: exclusions) : exclusions)
From January 1 of current year until ges, commissions, $ Q | WO Q ages, “os. issions,
the date you filed for bankruptcy: ONUSES, TIPS Onuses, Up
CQ) Operating a business C) Operating a business

 

For last calendar year: Wages, commissions, \ L) Wages, commissions,
. OQ bonuses, tips $ a bonuses, tips $
(January 1 to December 31, Os \' \) Q
YYYY

Operating a business Q Operating a business

 

For the calendar year before that: LWages, commissions, ) Wages, commissions,
: . bonuses, tips $ \ bonuses, tips $
(January 1 to December 31, IONS Q) Operating a business QQ Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends: money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

K source and the gross income from each source separately. Do not include income that you listed in line 4.

No
L) Yes. Fill in the details.

 
    

 

Sources of income Gross income from Sources of income Gross income from

 

 

 

 

 

 

Describe below. eachsource, = = =———SsDescribe below. each source
= (before deductions and ns (before deductions and
exclusions) - : : exclusions)

From January 1 of current year until ————-—————-_. S$

the date you filed for bankruptcy:
$

For last calendar year:

(January 1 to December 31, )

YYYY
For the calendar year before that: $ $

 

 

(January 1 to December 31, )
YYYY

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 43 of 55

Case number (if known)

 

 

} Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
Ks. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C1 No. Go to line 7.

J Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Ves. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

 

CO) No. Go to line 7.
Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

"Dates of Total amount paid _ Amount you still owe Was this payment for...
payment : : Le :

NEVEIN CK \3 Waal s\,A\\ s ROPACI CO wensese
AO EASE rcinsyect!2/3/14 a

Number Stréet

She NEO \ I ie [c 1C) CY Loan repayment

  

 

 

 

 

 

i CJ} supplier r vendors
Spode NOIC\ 3C OA Sas Qo
Csi State 1?) ZIP Code Other
$ $ C] Mortgage
Creditors Name
(2 car

 

Number Street OQ Credit card

L] Loan repayment

 

 

| Suppliers or vendors

 

 

 

 

C) other
City State ZIP Code
$ $ QO Mortgage
Creditor’s Name
C) car

C) credit card

 

Number Street

C3 Loan repayment

 

OQ Suppliers or vendors
CI other

 

City State ZIP Code

 

 

 

 

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 44 of 55

cor MEGUCKK Yorinene Cvee\

Case number (if known)
First Name \ Middle Name Last Nama ~

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
suchas child support and alimony.

 

 

 

 

 

 

 

No
Q) Yes. List all payments to an insider.
Dates of Total amount - Amount you still Reason for this payment .
payment paid owe : :
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

No
CJ Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still : Reason for this payment

payment paid oe owe Include creditor's name

 

$
Insider's Name $

 

Number Street

 

 

City State ZIP Code

 

 

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
 

 

Case 20-11935 Doc 1

LV ROMMECUC CVCAHY cose amir an

Last Name

  

Debtor 1

  

First Name

Filed 02/14/20 Page 45 of 55

} Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

and contract disputes.

O) No
CI Yes. Fill in the details.

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

 

 

 

 

 

 

 

 

 

 

 

Check all that apply and fill in the details below.

C] No. Go to line 11.
LI Yes. Fill in the information below.

 

Describe the property : . Date <

 

Creditors Name

 

 

Number = Street

Explain what happened ©

QO Property was repossessed.

 

oO Property was foreclosed.
Q) Property was garnished.

 

City State ZIP Code

Q) Property was attached, seized, or levied.

Describe the property Date

Nature. of the case Court or agency Status of the case
Case title Court Name Q) Pending
a] On appeal
Number Street OQ Concluded
Case number
City State ZIP Code
Case title Court Name LJ Pending
Q on appeal
Number Street Q Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Value of the property

Value of the property

 

 

Creditor’s Name

 

 

 

 

Number Street

Explain what happened

Property was repossessed.

 

Property was foreclosed.
Property was garnished.

 

City State ZIP Code

Oooo

Property was attached, seized, or levied.

 

 

Official Form 107 Statement

of Financial Affairs for Individuals Filing for Bankruptcy

page 5

 

 
 

Case 20-11935 Doc1 Filed 02/14/20 Page 46 of 55

cate SEOUL ROCHE WE ECM cae suere

\O Middie Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
yn or refuse to make a payment because you owed a debt?
No

CJ Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Describe the action the.creditortook = =. . Date action Amount
: fans : : was taken
Creditor's Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
a a court-appointed receiver, a custodian, or another official?
N

0

C] Yes

ee Certain Gifts and Contributions

13.Witpin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
LD Yes. Fill in the details for each gift.

Gifts with a total value of more:than $600. Describe the gifts > aoe : 8 Dates you gave Value
per-person oes oe oe se the gifts :

   

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

 

 

Person's relationship to you

 

Gifts with a total value of more than $600 Describe the gifts De a Dates yougave _—Value_
Per person : : ae oo the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 

 
 

Case 20-11935 Doc1 Filed 02/14/20 Page 47 of 55

sae SPOIL YECPENE CY CEM enna

\ Middle Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Bio

L} Yes. Fill in the details for each gift or contribution.

Gifts or contributions tocharities Describe what you contributed . : ~ = Date you : Value
that total more than $600 : : : : 5 contributed

 

 

Charity's Name

 

 

Number Street

 

 

 

City State ZIP Code

a List Certain Losses

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

i. or gambling?
No

Cl Yes. Fill in the details.

 

Describe the property you lost and Describe any insurance coverage for the loss 2 . Date of your Value of property

how. the loss occurred ; loss lost
Include the amount that insurance has paid. List pending i insurance =

claims on line'33 of Schedule A/B: Property:

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Inclyde any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

 

 

 

 

 

No
Q) Yes. Fill in the details.
Description and value of any property transferred = Date payment or Amount of payment
: : cone : transfer was
Person Who Was Paid ee eee a ee aw) Made
Number Street $
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 

 
 

 

Case 20-11935 Doc1 Filed 02/14/20 Page 48 of 55

Debtor

  

Case number (if known)

 

Middle Name Last Name

 

Description and value of any property transferred Bou Date payment or: Amount of
: . ee - oS - transfer was made payment.

   

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

cL no

L) Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred ° "Date paymentor Amount of payment
: Fagte : . transfer was :
made
Person Who Was Paid
Number Street : $
: i
$

 

 

City State ZIPCode

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
° not include gifts and transfers that you have already listed on this statement.
No
) Yes. Fill in the details.

Description and:value of property | Describe any property or payments received ° Date transfer
transferred : or debts paid in exchange =~ was made

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Person’s relationship to you

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
 

Case 20-11935 Doc1 Filed 02/14/20 Page 49 of 55

Debtor Case number (if known)

 

 

First Name iddie Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are g beneficiary? (These are often called asset-protection devices.)

No
L) Yes. Fill in the details.

Description and value of the property transferred = : Date transfer
: : : ; ; was made

Name of trust :

 

 

 

 

 

 

TS ist Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
broXerage houses, pension funds, cooperatives, associations, and other financial institutions.
No
C2 Yes. Fill in the details.

 

 

Last 4 digits of account number Type. of account or Date account was Last balance. before
: instrument closed, ‘sold, moved, __ closing or transfer
or.transferred |
Name of Financial Institution
XXXX-— _ Q Checking $
Number = Street QO Savings

Q) Money market

 

QO Brokerage

 

 

 

 

City State ZIP Code Q Other
XXXX-— Q Checking $
Name of Financial Institution
QO Savings
Number Street Q Money market

Q Brokerage

 

Cj Other.

 

City State ZIP Code

curities, cash, or other valuables?
No
C) Yes. Fill in the details.

21. een now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for .
s

 

 

 

Who else had access to it? _ Describe the contents — ey Do you stilt
= os SS : have it?
C) No
Name of Financial Institution Namo OQ] Yes

 

 

Number Street Number Street

 

 

City State ZIP Code
City State ZIP Code

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 20-11935 Doc1 Filed 02/14/20 Page 50 of 55

Debtor 1 Cnc

First Name Middle Name

Case number (i known)

 

22. Havg you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
CQ) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Who else has orhad accesstoit? __ Describe the contents: los Do you still
: : moe yt ae ous “have it?
CI No
Name of Storage Facility Name O Yes
Number Street Number Street
CityState ZIP Code
City State ZIP Code
EEE contity Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or fold in trust for someone.
No
OQ Yes. Fill in the details.
Where is the property? Describe the property Value

 

 

Owner's Name $

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

 

 

City State ZIP Code

Exo Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

# Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

" Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, /, governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
No

Q) Yes. Fill in the details.

 

 

 

 

Governmental unit; Environmental.law, if you know it. = Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
 

Case 20-11935 Doc1 Filed 02/14/20 Page 51 of 55

Debtor 1 Case number (if known)

 

First Name

25. ~, notified any governmental unit of any release of hazardous material?
No

CL) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Governmental unit Environmental law, If you know it » 2) Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

 

26. Hav you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
N

°
Q) Yes. Fill in the details.

 

 

 

 

 

Court or agency j Nature of the case Status of the
: : : oe case
Case title '
Court Name Q Pending
QO On appeal
Number Street : C} conctuded
Case number City State ZIP Code

ke cv Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CG} Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
QO) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
O An officer, director, or managing executive of a corporation

t. An owner of at least 5% of the voting or equity securities of a corporation
N

lo. None of the above applies. Go to Part 12.

C) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business << | Employer Identification number. "
“Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street

Name of accountant or bookkeeper =  -Dates business existed

 

 

From To

 

City State ZIP Code

 

Describe the nature of the business =. Employer Identification number a
~ Do not Include’ Secial Security number or ITIN:

 

 

Business Name

 

Number Street ; ° : : S :
Name of accountant or bookkeeper o : . Dates business existed

 

From _s«éSTTo

 

 

 

 

 

 

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
 

 

 

Case 20-11935 Doc 1

YeneneQ

“Last Name

Debtor 1

 

First Name

Yet)

 

Describe the nature of the business

 

Business Name

 

Name of accountant or bookkeeper

Number Street

 

 

 

City State ZIP Code

Case number (it known)

Filed 02/14/20 Page 52 of 55

 

: Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

From To

 

 

 

28. Within 2 years before you filed for bankruptcy,
instif~utions, creditors, or other parties.

did you give a financial statement to a

No
C) Yes. Fill in the details below.

Date issued:

 

Name MM/DD/YYYY _

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments,
answers are true and correct. | understand that making a false statement, concealin
in connection with a bankruptcy case can result in fines up to $250,000, or imprison
18 U.S.C. §§

 
   

nyone about your business? Include all financial

and | declare under penalty of perjury that the
g property, or obtaining money or property by fraud
ment for up to 20 years, or both.

 

  

   

p 1 Signature of Debtor 2
Date IX Date

No
O) Yes

CQ) Yes. Name of person

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

ae Pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
lo

. Attach the Bankruptcy Petition Preparer’s Notice,

 

 

Declaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing

for Bankruptcy page 12

 
 

Case 20-11935 Doc1 Filed 02/14/20 Page 53 of 55

Shaquetta Rochelle Green

Capital One Bank USA NA
PO Box 85015

Richmond, VA 23285-5075

First Premier
3820 N Louise Ave

Sioux Falls, SD 57107

US DEP. OF Education GLELSI
PO Box 7860

Madison, WI 53704

American Credit Acceptance
340 East Main Street
Suite 400

Spartanburg, SC 29302

Johns Hopkins Federal CU
3225 Ellesuie Ave
Suite 302A

Baltimore MD 21218

Finger Hut/ Webbank
6250 Ridgewood road

ST Cloud Mn 56303

Creditor Matrix
Case 20-11935 Doc 1

Shaquetta Rochelle Green

LVNC Funding LLC
625 Pilot Road
Suite 2/3

Las Vegas NV 89119

Maryland Management Company
2613 Cabover DR. Collections Department

Hanover MD, 21076

Wakefield and Assiciates INC.
7005 Middle Brook Pike

Knoxville, TN 37909

Southwest Credit Systems LP
4120 international PKWY
Suite 1100

Carrollton, TX 75007

Acima Credit FKA Simple
9815 S Monroe ST FL4

Sandy UT, 84070

Enhanced Recovery
PO Box 57547

Jacksonville FL 32241

Acceptance Now
5501 Headquarters DR

Plano, TX 75024

Filed 02/14/20

Page 54 of 55
 

Case 20-11935 Doc1 Filed 02/14/20 Page 55 of 55

Shaquetta Rochelle Green

Progressive Leasing
256 west Data Dr.

Draper UT 84020

Loan At Last LLC DBA
PO Box 1193

Lac Du Flambeau, WI 54538

Baltimore Gas and Electricity Company
110 W Fayette ST

Baltimore MD 21201

T-Mobile USA, INC.
12920 SE 38" ST

Bellevue, WA 98006
